DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (corresponding to claims 1-14) and Species A (corresponding to ornamentation to be worn on footwear) in the reply filed on May 20, 2022, is acknowledged.  In response to Applicant’s election, claims 1-20 are pending in this application with claims 15-20 being withdrawn from consideration, and an action on the merits is to follow regarding claims 1-14.
Specification – Disclosure
The disclosure is objected to because at [0050], “longitudinal midline LM” should read “longitudinal midline (LM)”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because at line 6, “flexes” should read “is configured to flex”.
Claim 3 is objected to because at line 3, “the ornamentation” should read “the at least one ornamentation”.
Claim 9 is objected to because of the following informalities: 
At line 3, “each” should read “each of the multiple ornamentations”; and
At line 5, “the ornamentations” should read “the multiple ornamentations”.
Claim 7 is objected to because of the following informalities:
At lines 1-2, “a first group of the fasteners are magnetic fasteners” should read “a first group of the fasteners is magnetic fasteners”; and
At line 2, “a second group of the fasteners are threaded fasteners” should read “a second group of the fasteners is threaded fasteners”.
Claim 10 is objected to because at lines 1, 2, and 3, each appearance of “the ornamentations” should instead read “the multiple ornamentations”.
Claim 11 is objected to because at line 5, “flexes” should read “is configured to flex”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a relatively flat shape” at line 6.  It is unclear how much deviation from “flat” a shape can have in order to still be considered “relatively flat”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a flat shape”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claim 11 recites the limitation “a relatively flat shape” at line 5.  It is unclear how much deviation from “flat” a shape can have in order to still be considered “relatively flat”.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a flat shape”.  For the purposes of examination, the limitation will be interpreted as best can be understood when applying prior art.
Claims 2-10 and 12-14 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9 and 11, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0049495 to Creason et al. (hereinafter, “Creason”).
Regarding claim 1, Creason teaches an article of footwear (Fig. 5) comprising: an upper and a sole structure secured to the upper (Fig. 5; boot (103) includes an upper and a sole structure secured to the upper); and an accessory system including at least one ornamentation selectively securable to and removable from one or both of the sole structure or the upper (frame decorative area (107) and boot strap (104) are ornamentation that are removably securable, either directly or indirectly, to the upper and/or sole structure of the boot; [0035]), the at least one ornamentation partially covering a contoured outer surface of the upper when secured to the article of footwear (Figs. 5-6; frame (107) partially covers a contoured outer surface of the upper when attached); wherein the at least one ornamentation flexes from a relatively flat shape to a contoured shape when secured to one or both of the sole structure or the upper, the contoured shape following the contoured outer surface of the upper (Figs. 5-6; frame (107) is flexible and capable of flexing from a relatively flat shape to a contoured shape that follows the contours of the surface of the upper).
Regarding claim 2, Creason (as applied to claim 1 above) further teaches wherein the at least one ornamentation includes a webbed base (Figs. 4-7; frame (107) forms a webbed base).
Regarding claim 3, Creason (as applied to claims 1-2 above) further teaches wherein: the webbed base includes a plurality of strands interconnected at nodes (Fig. 4; frame (107) is a webbed structure having strands interconnected at nodes proximate decorative items (102)); and the ornamentation further includes embellishments secured to the webbed base at the nodes and exposed at an outer side of the webbed base (Fig. 4; decorative items (102) are secured at the nodes on an outer side of the webbed base).
Regarding claim 4, Creason (as applied to claim 1 above) further teaches wherein the accessory system includes a plurality of fasteners, the fasteners including first fastener components and second fastener components (Fig. 7; lateral and medial attachments (105)), the first fastener components fixed to one or both of the sole structure or the upper (Fig. 7; slit components of attachments (105) are indirectly fixed to the upper) and the second fastener components fixed to the at least one ornamentation and configured to fasten to the first fastener components to secure the at least one ornamentation to one or both of the sole structure or the upper (Fig. 7; button  components of attachments (105) are at directly fixed to the frame (107) to fasten with corresponding slit components of the boot strap to at least indirectly secure the ornamentation, i.e., the frame and/or the boot strap, to the upper of the boot).
Regarding claim 8, (as applied to claim 1 above) further Creason teaches wherein the at least one ornamentation wraps from a medial side to a lateral side of the upper when secured to the upper or the sole structure (Figs. 4-7; frame (107) wraps around the boot from a medial side to a lateral side).
Regarding claim 9, Creason (as applied to claim 1 above) further teaches wherein the at least one ornamentation includes multiple ornamentations each selectively securable to and removable from one or both of the sole structure or the upper independently of one another, each partially covering a different respective contoured outer surface of the upper when secured to one or both of the sole structure or the upper, and at least some of the ornamentations having different shapes (Figs. 4-7; the frame (107) and the boot strap (104), i.e., the ornamentations on the boot, are removably securable to the upper independently of one another; the structures partially cover different contoured surfaces of the boot and have different shapes) .
Regarding claim 11, Creason teaches an accessory kit for an article of footwear (Figs. 4-7), the accessory kit comprising: at least one ornamentation selectively securable to and removable from the article of footwear (frame decorative area (107) and boot strap (104) are ornamentation that are removably securable, either directly or indirectly, to the upper and/or sole structure of the boot; [0035]), the at least one ornamentation partially covering a contoured outer surface of an upper of the article of footwear when secured to the article of footwear (Figs. 5-6; frame (107) partially covers a contoured outer surface of the upper when attached); wherein the at least one ornamentation flexes from a relatively flat shape to a contoured shape when secured to the article of footwear, the contoured shape following the contoured outer surface of the upper (Figs. 5-6; frame (107) is flexible and capable of flexing from a relatively flat shape to a contoured shape that follows the contours of the surface of the upper).
Claims 1-4, 8-11, and 13-14, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0016028 to Safdeye (hereinafter, “Safdeye”).
Regarding claim 1, Safdeye teaches an article of footwear (Figs. 10-13; abstract) comprising: an upper (14) and a sole structure secured to the upper (sole (12) secured to upper (14)); and an accessory system including at least one ornamentation selectively securable to and removable from one or both of the sole structure or the upper (Figs. 10-13; ornamental patches removable securable to a fleece material of the upper via hooks on the backs of the patches, i.e., VELCRO®; [0039], [0046]-[0048]), the at least one ornamentation partially covering a contoured outer surface of the upper when secured to the article of footwear (Figs. 10-13; ornamental patches cover a contoured outer surface of the upper); wherein the at least one ornamentation flexes from a relatively flat shape to a contoured shape when secured to one or both of the sole structure or the upper, the contoured shape following the contoured outer surface of the upper (Figs. 10-13; ornamental patches are made from a flexible material and are capable of flexing from a relatively flat shape to a contoured shape that follows the contours of the surface of the upper; [0018]).
Regarding claim 2, Safdeye (as applied to claim 1 above) further teaches wherein the at least one ornamentation includes a webbed base (the outward face of the ornamental patches are also made of fleece material forming a webbed base on the outer surface; [0013]).
Regarding claim 3, Safdeye (as applied to claims 1-2 above) further teaches wherein: the webbed base includes a plurality of strands interconnected at nodes (the fleece material on the outer surface of the patches includes a plurality of entangled strands interconnecting at points of entanglement to form nodes; [0013]); and the ornamentation further includes embellishments secured to the webbed base at the nodes and exposed at an outer side of the webbed base (Figs. 10 & 12; the outer surface of the patches formed of the fleece material, i.e., the webbed base, can include words or text which are secured to the outer surface of the fleece material and coincide with at least some of the entangled nodes formed thereon).
Regarding claim 4, Safdeye (as applied to claim 1 above) further teaches wherein the accessory system includes a plurality of fasteners, the fasteners including first fastener components and second fastener components (hook and loop fastener components for fastening ornamental patches to the upper; [0046]), the first fastener components fixed to one or both of the sole structure or the upper (plurality of loops forming the fleece material on the upper; [0039]) and the second fastener components fixed to the at least one ornamentation and configured to fasten to the first fastener components to secure the at least one ornamentation to one or both of the sole structure or the upper (plurality of hooks on the back of the ornamental patches capable of fastening to the fleece material to secure the patches to the upper; [0042]).
Regarding claim 8, Safdeye (as applied to claim 1 above) further teaches wherein the at least one ornamentation wraps from a medial side to a lateral side of the upper when secured to the upper or the sole structure (Fig. 11; ornamental patches such as patch (60) is positionable to wrap form a medial side to a lateral side of the footwear).
Regarding claim 9, Safdeye (as applied to claim 1 above) further teaches wherein the at least one ornamentation includes multiple ornamentations each selectively securable to and removable from one or both of the sole structure or the upper independently of one another (Figs. 10-13; ornamental patches removable securable to a fleece material of the upper via hooks on the backs of the patches, i.e., VELCRO®; [0039], [0046]-[0048]), each partially covering a different respective contoured outer surface of the upper when secured to one or both of the sole structure or the upper, and at least some of the ornamentations having different shapes (Figs. 10-13; patches are capable of partially covering different contoured outer surfaces of the upper and have different shapes).
Regarding claim 10, Safdeye (as applied to claims 1 and 9 above) further teaches wherein each of the ornamentations includes a webbed base (the outward face of each ornamental patches are also made of fleece material forming a webbed base on the outer surface; [0013]), the webbed base of at least one of the ornamentations overlapping the webbed base of at least one other of the ornamentations when the ornamentations are secured to one or both of the sole structure or the upper (Figs. 10 & 12; patches are capable of being positioned overlapping one another such as patches (66, 72) resulting in the fleece materials, i.e., the webbed bases, of the patches to also overlap).
Regarding claim 11, Safdeye teaches an accessory kit for an article of footwear (Figs. 10-13), the accessory kit comprising: at least one ornamentation selectively securable to and removable from the article of footwear (Figs. 10-13; ornamental patches removable securable to a fleece material of the upper via hooks on the backs of the patches, i.e., VELCRO®; [0039], [0046]-[0048]), the at least one ornamentation partially covering a contoured outer surface of an upper of the article of footwear when secured to the article of footwear (Figs. 10-13; ornamental patches cover a contoured outer surface of the upper); wherein the at least one ornamentation flexes from a relatively flat shape to a contoured shape when secured to the article of footwear, the contoured shape following the contoured outer surface of the upper (Figs. 10-13; ornamental patches are made from a flexible material and are capable of flexing from a relatively flat shape to a contoured shape that follows the contours of the surface of the upper; [0018]).
Regarding claim 13, Safdeye (as applied to claim 11 above) further teaches wherein the at least one ornamentation includes multiple different ornamentations each selectively securable to and removable from the article of footwear independently of one another (Figs. 10-13; ornamental patches removable securable to a fleece material of the upper via hooks on the backs of the patches, i.e., VELCRO®; [0039], [0046]-[0048]), each partially covering a different respective contoured outer surface of the upper when secured to the article of footwear, and at least some of the multiple different ornamentations having a different shape (Figs. 10-13; patches are capable of partially covering different contoured outer surfaces of the upper and have different shapes).
Regarding claim 14, Safdeye (as applied to claims 11 and 13 above) further teaches wherein each of the multiple different ornamentations includes: a webbed base including a plurality of strands interconnected at nodes (the outward face of the ornamental patches are also made of fleece material forming a webbed base on the outer surface which includes a plurality of entangled strands interconnecting at points of entanglement to form nodes; [0013]); and embellishments secured to the webbed base at the nodes and exposed at an outer side of the webbed base (Figs. 10 & 12; the outer surface of the patches formed of the fleece material, i.e., the webbed base, can include words or text which are secured to the outer surface of the fleece material and coincide with at least some of the entangled nodes formed thereon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Creason, as applied to claims 1 and 4 above, and further in view of US 2007/0084019 to Wilcox et al. (hereinafter, “Wilcox”).
Regarding claim 6, although Creason teaches first and second fastener components, Creason does not teach sets of fastener components, and, more specifically does not teach wherein a first set of the first fastener components are fixed to the sole structure and a second set of the first fastener components are fixed to the upper.
However, Wilcox, in a related footwear with fastened attachments art, is directed to a decorative fastener for use with a shoe (See Wilcox, Figs. 1-2; abstract).  Wilcox teaches a multi-part fastener having both threaded and snap fastening components as well as a decorative outside surface (See Wilcox, Fig. 8).  
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to replace each of attachments (105) of the footwear of Creason with the multi-part fasteners disclosed by Wilcox.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to replace each of the attachments (105) of Creason with the multi-part fasteners disclosed by Wilcox for a variety of reasons including, but not limited to, in order to provide a decorative outside surface on which the wearer may further express themselves for aesthetic reasons, and to further to provide a more secure fastening between the attached components by including an additional fastening element on each side (i.e., a threaded connection and a snap connection).
As a result of the above modification, the modified footwear of Creason (i.e., Creason in view of Wilcox) teaches wherein a first set of the first fastener components are fixed to the sole structure (See Wilcox, Fig. 8; threaded stems (34), one on each of the medial and lateral fasteners on the boot strap, are at least indirectly fixed to the sole structure) and a second set of the first fastener components are fixed to the upper (See Wilcox, Fig. 8; apertures (88), one on each of the medial and lateral fasteners on the boot strap, are at least indirectly fixed to the upper)
Regarding claim 7, the resulting structure of claim 6 as described above would also meet the structure of claim 7, wherein the modified footwear of Creason (i.e., Creason in view of Wilcox, as discussed with respect to claims 1, 4, and 6 above) further teaches wherein a first group of the fasteners are magnetic fasteners or snaps (See Wilcox, Fig. 8; peg (88) with knob (69) snaps into apertures (82, 88) to form a snap fastener on each of the lateral and medial fasteners) and a second group of the fasteners are threaded fasteners (See Wilcox, Fig. 8; threaded stem (34) and threaded lower socket (45) form a threaded fastener on each of the lateral and medial fasteners).
Claim 12, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Creason, as applied to claim 11 above, and further in view of USPN 294,186 to Beetle (hereinafter, “Beetle”).
Regarding claim 12, Creason does not teaches a tool configured to secure the at least one ornamentation to the article of footwear.
However, Beetle, in a related art of manipulating footwear fasteners, is directed to a button-hook for helping a user pull a button through a hole on a shoe without stooping over (See Beetle, Fig. 1; lines 7-12).  More specifically, Beetle teaches a tool configured to secure the at least one ornamentation to the article of footwear (See Beetle, Fig. 1; the button-hook; lines 7-12).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to include the button-hook of Beetle with the footwear ornamentation of Creason.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to include the button-hook of Beetle with the footwear ornamentation of Creason in order to allow the wearer to fasten the button-and-slit attachments (105) of Creason and secure the frame and boot strap to the footwear without requiring the user to stoop over (See Beetle, lines 7-12).
Claims 5-6, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Safdeye, as applied to claims 1 and 4 above, and further in view of US 2006/0101673 to Robinson.
Regarding claim 5, Safdeye (as applied to claims 1 and 4 above) further teaches wherein: the first fastener components are arranged in a first spatial arrangement on the upper (plurality of loops forming the fleece material arranged on the upper; [0039]; and the second fastener components are arranged in a second spatial arrangement on the at least one ornamentation (plurality of hooks arranged on the back of the ornamental patches; [0042]), the second spatial arrangement matching the first spatial arrangement when the at least one ornamentation is disposed on the contoured outer surface of the upper (Figs. 10-13; arrangements of hook and loop portions match one another in areas where patches are fastened to the upper).
That said, Safdeye does not teach the first fastener components are arranged in a first spatial arrangement on the sole structure.
However, Robinson, in a related customizable footwear art, is directed to an article of footwear that is customizable through the attachment of design panels to the upper and the sole of the footwear (Figs. 1-3; abstract).  More specifically, Robinson teaches that the design panels extend on the sole structure (See Robinson, Fig. 3; application of design panels extends to the side of the sole (31)).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the customizable fleece surface on the upper of Safdeye to extend down onto the side of the sole as disclosed by Robinson.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the customizable fleece surface on the upper of Safdeye to extend down onto the side of the sole as disclosed by Robinson for aesthetic reasons, thereby allowing the wearer to further customize the design of a larger portion of the shoe surface.
Regarding claim 6, the resulting structure of claim 5 as described above would also meet the structure of claim 6, wherein the modified footwear of Safdeye (i.e., Safdeye in view of Robinson, as discussed with respect to claims 1, 4, and 5 above) further teaches wherein a first set of the first fastener components are fixed to the sole structure (a first group of the loops forming the fleece material positioned on the side of the sole) and a second set of the first fastener components are fixed to the upper (a second group of the loops forming the fleece material positioned on the upper).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2010/0107446 to Peet; USPN 5,136,726 to Kellin et al.; US 2005/0016032 to Cox et al.; US 2004/0093765 to Baldwin; USPN 6,769,204 to Phillips; US 2010/122474 to Wolf et al.; and US 2006/0143951 to Yang et al. are each directed to articles of footwear having securable outer portions for design customization.  US 2016/0345673 to Humphrey et al.; US 2016/0255907 to Robison; US 2006/0048408 to Spann; US 2009/0082180 to Castellano; US 2020/0205516 to Kilgore; USPN 2,082,309 to Abraham; US 2020/0205520 to Kilgore; US 2019/0166952 to Vestuti et al.; and US 2017/0231319 to Bohnsack et al. are each directed to articles of footwear having a webbed structure on an upper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732